Title: To John Adams from Samuel Wyllys Pomeroy, 15 May 1824
From: Pomeroy, Samuel Wyllys
To: Adams, John


				
					Sir
					City of Washington 15. May 1824.
				
				During the many pleasant meetings which I enjoyed, when the board of Trustees of the Massachusts. Agrl. Society were honor’d with your presence & assistance, I observed that you always took an interest when topicks relating to vegetable physiology were discussed.—Perhaps the accompanying Circular may afford you some amusement, at least; for, as was said by the late good Dr. Belknap upon a similar subject, “I am Sure it will create one Smile;—because it is better to Smile than to weep at the”—presumption “of others.”—I seize the occasion to reiterate the tribute of my most grateful acknowledgments to you, as one of the most prominent founders and promoters of measures, that have resulted in the unexamplled prosperity of our happy Country.With perfect consideration / I am Sir / most respectfully yours
				
					Saml Wyllys Pomeroy
				
				
			